We are asked in this case to review the rulings of the trial court in denying defendant's motion for a new trial on the ground that the verdict of the jury is contrary to the great weight of the evidence. This we cannot do, for the reason that no exception is shown by the bill of exceptions to the ruling of the court on this motion.
In the case of Alabama Fuel  Iron Co. v. Courson, 20 Ala. App. 312
-316, 101 So. 638, this court was at pains to discuss this quescourt, Bricken, P. J., pointed out the various decisions which had been rendered touching the proper method of presenting questions involving rulings on motions for new trial.
If there ever was any doubt about it, it now seems to be settled that the proper method of presenting rulings on motion for new trial is as follows: The motion, being in writing, is copied in, and becomes a part of, the record proper, and need not again be copied or set out in the bill of exceptions, but the fact that the motion was presented to the trial judge, his ruling thereon, and an exception thereto must appear in the bill of exceptions, otherwise there is nothing here to review. Rials v. State, 20 Ala. App. 228, 101 So. 629; Campbell v. State, 22 Ala. App. 22, 112 So. 901; Ex parte Thomas, 207 Ala. 662,93 So. 521; Coley v. State, 21 Ala. App. 591, 110 So. 412; Pritchett v. State, 18 Ala. App. 628, 93 So. 341; Windom v. State, 18 Ala. App. 430, 93 So. 79.
We have been moved to again state the above rule, for the reason that many records recently filed have failed of consideration on account of a failure to observe it.
There are no exceptions reserved to the rulings of the court on the motion, and, there being no prejudicial error in the record, the judgment is affirmed.
Affirmed. *Page 201